CHARLES J. SCHUCK, Judge.
Claimant, The Standard Advertising Corporation, of Clarks-burg, West Virginia, asks damages in the amount of $188.22 for injuries to its truck occasioned by being struck by a state road commission truck in Clarksburg, on or about January 25, 1944. From the record as submitted, it appears that the state road truck was defective so far as its mechanism was concerned and that by reason of the breaking of a cylinder and the truck being out of repair, it was impossible to stop it in time to prevent the collision with claimant’s truck. The state road commission truck was in the rear of claimant’s truck and consequently the collision occurred through no fault of the claimant.
The state road commission does not contest the claimant’s right to an award for the amount aforesaid, but concurs in the claim; the claim is also approved by the special assistant to the attorney general as one that should be paid. After carefully considering the record as submitted, we are of the opinion that it should be entered as an approved claim and an award is made in the sum of one hundred eighty-eight dollars and twenty-two cents ($188.22).